Case: 1:18-cv-00333-SO Doc #: 52 Filed: 10/21/20 1 of 1. PageID #: 1270




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



JAMIE MARQUARDT,                                )       Case No.: 1:18 CV 333
                                                )
        Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                )
         v.                                     )
                                                )
NICOLE CARLTON, et al.,                         )
                                                )
        Defendants                              )       STATUS CONFERENCE ORDER



        The court held a telephonic status conference with counsel for the parties in the within case

on October 16, 2020, at 2:00 p.m. In its Summary Judgment Order (ECF No. 29), the court found

that Plaintiff’s statements did not address a matter of public concern. Because that finding was

dispositive of the First Amendment issue, the court did not address the subsequent steps in the

analysis. On remand from the Sixth Circuit, counsel for Defendants agreed that they wish to proceed

on the summary judgment motions that were filed previously, which addressed all of the remaining

issues. Counsel for both parties indicated they are amenable to filing supplemental briefing if the

court desires. The court will request supplemental briefing in a separate order if, after reviewing the

parties’ filings, it decides that additional briefing is needed.

        IT IS SO ORDERED.


                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE


October 21, 2020
